DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 9-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akita et al. (2020/0009870) in view of Matsubara et al. (2012/0056932).

Regarding claims 1, 10 and 15, Akita teaches a printhead service station, a printhead cleaning device and an inkjet printer comprising: 
a printhead cleaner (fig. 5, item 40); 
a motor ([0071], [0057]) to move the printhead cleaner along a first direction during a printhead cleaning operation (fig. 5, direction [vx]); 
a spitroller (fig. 5, item 41) to catch waste printing liquid (fig. 5, item [L2]) during printhead cleaning (see figs. 5-8), 
wherein an axis of rotation of the spitroller is oriented substantially parallel to the first direction, and wherein rotation of the spitroller is driven by a motor (compare figs. 1, 2, 5, Note that both the axis and the first direction are along the media conveyance direction).
.

Claims 5-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akita in view of Matsubara as applied to claim 1 above, and further in view of Makita et al. (6,460,967).

Regarding claim 5, Akita in view of Matsubara teaches the printhead service station according to claim 1. Akita in view of Matsubara does not teach an engaging member provided on the printhead service station to removably engage with a transmission to drive rotation of the spitroller. Makita teaches this (Makita, see fig. 18, Note engaging member 50 engaging with the transmission 322 of the roller). It would have been obvious to one of ordinary skill in the art at the time of invention to use a rack and pinion arrangement, as disclosed by Makita, to power the rotation of the roller disclosed by Akita in view of Matsubara because doing so would amount to combining a known rotation-powering arrangement to a known member in need of rotation to yield a predictable result. 	Regarding claim 6, Akita in view of Matsubara and Makita teaches the printhead service station according to claim 5, wherein the engaging member comprises a toothed rack to 

Response to Arguments
Applicant’s arguments filed 2/9/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsubara.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853